ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ho, Chien-Ju et al. (“Online Task Assignment in Crowdsourcing Markets.” Proceedings of the Twenty-Sixth AAAI Conference on Artificial Intelligence. © 2012) in view of Ipeirotis et al. (US 2015/0242447) in view of Rasco et al. (US 2016/0379388) most closely address the cumulative limitations of the independent claims (as explained in the rejections of the final Office action dated February 1, 2021). However, the prior art does not teach or suggest all of the details of the specific models used in the claims, including the details of the second model that takes into account a number of individual workers equal to a number of the specified communities taken into account by the first model (particularly within the context of the independent claims as a whole). Therefore, claims 1-2, 5-6, 8-16, and 19-20 are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683